Title: V. “Amicus Reipublicae” to John Mercereau, c.27 May 1780
From: “Amicus Reipublicae”
To: Mercereau, John



[c.27 May 1780]

The hopes we entertained of procuring Something of importance to convey in the Course of this Week have failed. But the following particulars are to the best of our knowledge. The Number of Vessels to be Sunk are augmented to abt 22, others Say 27, & are held in readiness for the purpose. The fortifications are carried on with great Vigor & alertness & already bear a formidable Appearance. The Picquets are laid at Corlair’s hook & it is currently reported, if there be certain Accts of a French fleet on the Coast, that A Chain of Batteries are to extend from

Bunkers Hill to the East River. The ill Success at Charlestown gives great uneasiness to the crest fallen Politicians, Despondency is apparent in their Countenances. Many expect Sir Henry will raise the Siege & direct his Course to this Place as it is at present in a poor State of Defence. The Guadaloupe with Several Vessels under Convoy have lately arrived from the West Indies & brought with her 5 Prizes: 2 American, 2 french & 1 Spanish. Also arrived the Privateer, Sir George Collier With two Prizes, viz. a Sloop & a Schooner bound from Virginia to France Since which three or four Privateers have Sailed on a Cruize There’s a Fleet going to Sail for Quebec, & were to have weighed Anchor, Last Saturday, but Some obstacle has obliged them to postpone their Departure. The 37th 44th British, 1 Hessian & another Regt have embarked onboard Said fleet & it is Said are to be convoyed by the Thames & Pearl frigates—There were Seen from Staten Island Yesterday, 36 Sail of top-Sail Vessels lying at the Hook, but not all under Sailing Orders—The Blenheim is going to England Carpenters from Long Island Staten Island & New York are Sent to Strengthen Sandy Hook what number garrisons it we can’t Say but part of Barton’s Regt have been Stationed there for Some time past. There are very few Cannon on the Battery. The Prisoners on Shore are Said to Amount to upwards of 380. Part of them are removed from the Sugar House to the North Church. There are 4 Prison Ships in the North River, the Hunter, the Falmouth, the Jersey & another they are daily Supplied with a Competency to Support Nature, but being destitute of Refreshments, Such as Tea, Sugar, Vegetables &c.—It is to be feared, if they are not removed ere the Heat of Summer that they will perish in great Numbers—Am in a fair ⟨Way⟩ to procure a State of the different Regiments Stationed here Shall for the future pen down Such transactions or daily occurrences, as may be of any Service & remit them in ⟨illegible⟩ Order.
Nothing can afford us greater Pleasure or Satisfaction than to be benificial to the Community provided it can be done without too much personal hazard, & consequently as long as we Shall think ourselves Secured, our endeavours Shall not be wanting to render Satisfaction in the Station to which we are allotted.
